 

FILED

December 9, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT O

CAI sl : Z P}

 
 

EASTERN DISTRICT OF CALIFORNIA

  

 

 

 

UNITED STATES OF AMERICA,
Case No. 2:19CR00218-MCE

)
)

Plaintiff, )
v. ) ORDER FOR RELEASE OF

) PERSON IN CUSTODY

)
)
)

EDMUND KEMPRUD,

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release _EDMUND KEMPRUD_ , Case No. _
2:19CRO0218-MCE_, Charge _21USC § 841(a)_, from custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $200,000.00

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

Y_ (Other) Pretrial conditions as stated on the record,
This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA_ on December 9, 2019 at_2:25pm_.

 

 

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court
